Citation Nr: 1024628	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the left medial malleolus with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing is associated with the claims file.

The issue of entitlement to an increased evaluation for the 
service-connected left ankle disability is addressed in the 
Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran's tinnitus and bilateral hearing loss disability loss 
are etiologically related to exposure to acoustic trauma during 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims for 
service connection for bilateral hearing loss and tinnitus.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2009) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran is shown to have been an aircraft flight equipment 
man in service; he credibly asserts flight line exposure to 
aircraft noise from propeller-powered Skyraider aircraft.  
Accordingly, acoustic trauma is shown.

The Veteran testified before the Board that he first became aware 
of hearing loss in approximately 1960 when he began a career in 
law enforcement.  He was identified at that time with high 
frequency hearing loss by an audiometric evaluation.  He reported 
that he used ear protection when on the firing range after 
service .  He denied any significant noise exposure after 
discharge from service.

The Veteran had a VA audiological evaluation in April 2007 that 
showed him to have bilateral hearing loss disability within the 
criteria of 38 C.F.R. § 3.385; the same evaluation resulted in a 
diagnosis of bilateral tinnitus.  The medical evidence of record 
accordingly establishes the Veteran has the disorders for which 
he is claiming service connection.  

The VA audiologist stated the tinnitus is at least as likely as 
not due to the same etiology as the hearing loss, but an opinion 
of that etiology could not be provided without resorting to 
speculation.  The Veteran's current hearing loss was consistent 
with noise-induced hearing loss (NIHL) and was beyond age norms, 
and acoustic trauma in service was conceded.  However, hearing 
loss in service could not be shown because the Veteran only had 
the "whispered voice" evaluations during service, and there is 
a history of significant noise exposure after service.  It is 
also possible aging contributed to the hearing loss and tinnitus.  
As the Veteran reported onset and progression of hearing loss and 
tinnitus well after discharge from service, it is likely these 
non-military etiologies have contributed to the current 
disorders.  The examiner concluded that it would be speculative 
to allocate the degree of the Veteran's hearing loss and tinnitus 
to each of these etiologies.

For the reasons cited below, the Board finds the Veteran's 
claimed hearing loss and tinnitus were incurred during active 
service although the VA audiologist was unable to state an 
opinion.

As the VA audiologist noted, audiological threshold testing was 
not performed during the Veteran's active service; the only 
testing available was the "whispered voice" test, which does 
not detect high-frequency hearing impairment.  Accordingly, the 
Veteran's account of hearing loss and tinnitus beginning shortly 
after discharge from service is not directly contradicted by the 
STRs or other contemporaneous evidence.

Service connection may granted based on evidence showing a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 
(1993).  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson, 2 Vet. 
App. 16, 19.

In this case the Veteran is shown to have service-related 
acoustic trauma.  The medical evidence also shows that the 
hearing loss is consistent with noise-induced hearing loss.  
Although the VA examiner was not able to provide an opinion 
supporting the Veteran's claims, there is no medical opinion 
affirmatively indicating that the claimed disabilities are not 
related to service.  Moreover, the Board has accepted the 
Veteran's testimony that he had noticeable hearing loss and 
tinnitus shortly after service and prior to any post-service 
noise exposure.  The Board acknowledges that there is no medical 
documentation of bilateral hearing loss until well after 
discharge from service, but also notes that there is no medical 
or lay evidence disproving the onset of symptoms shortly after 
service and a continuity of symptoms thereafter as competently 
and credibly reported by the Veteran during his testimony before 
the Board.

Based on the medical and lay evidence above, the Board finds it 
is at least as likely as not the Veteran's bilateral hearing loss 
disability and tinnitus were incurred during active service.  
Accordingly, the benefit-of-the-doubt rule is for application, 
and the criteria for service connection are met. 


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.


REMAND

During his March 2010 hearing before the Board, the Veteran 
testified that the symptomatology associated with his left ankle 
disorder has increased significantly in severity since the time 
of the last VA examination performed in May 2007.  The Veteran is 
competent to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the left ankle disability on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain  any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
left ankle disorder during the period of 
this claim, to include any recent VA 
outpatient records not associated with 
the claims file.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected left ankle disability.  
The claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  To help avoid future remand, the RO 
or the AMC must ensure the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).
  
4.  After taking any additional 
development deemed appropriate, the RO or 
the AMC should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO or the AMC.  The law requires that all claims that are 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


